In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                        No. 10-579V
                                   (Filed: May 20, 2014)

*****************************
TAFFIE BROWN, as the Legal Representative of *
her minor child, B.C.,                       *
                                             *               Joint Stipulation of Dismissal;
                       Petitioner,           *               Rule 21(a); No Judgment; Order
                                             *               Concluding Proceedings
               v.                            *
                                             *
SECRETARY OF HEALTH AND                      *
HUMAN SERVICES,                              *
                                             *
                       Respondent.           *
                                             *
*****************************
                                                                         1
                         ORDER CONCLUDING PROCEEDINGS

       On May 20, 2014, the parties filed a joint stipulation stating that above-captioned case
should be dismissed.

       Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is hereby
dismissed without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

    IT IS SO ORDERED.

                                                              /s/ Brian H. Corcoran
                                                                Brian H. Corcoran
                                                                Special Master


1
  Because this unpublished order contains a reasoned explanation for my action in this case, it
will be posted on the website of the United States Court of Federal Claims, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2006)). As provided by 42 U.S.C. § 300aa-12(d)(4)(B),
however, the parties may object to the inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial
in substance and is privileged or confidential; or (2) that includes medical files or similar files,
the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the whole order will be available to the public. (Id).